                 Case 2:16-cr-00268-APG-CWH Document 69 Filed 12/08/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


UNITED
PAUL   STATES OF AMERICA,
     DAVIS
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
                                Petitioner,
         v.                                            Civil Case No.: 2:20-cv-0841-APG
                                                                       2:18-cv-00007-APG
ROBERTSTATES
UNITED BAUSTAMANTE,
             OF AMERICA                                                     2:16-cr-00268-APG
                                                        (Criminal Case No: 2:13-cr-00301-APG-PAL)



                               Defendant.
                                Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Defendant's motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence is

DENIED. IT IS FURTHER ORDERED that defendant is denied a certificate of appealability.




        12/8/2020
         9/27/2018
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk


                                                              /s/ H. Magennis
                                                              Deputy Clerk
